J. Seaborn Holt, J. (dissenting). I do not agree Avith the majority that § 17, Art. 7 of Act 41 of the Acts of 1953 is unconstitutional and unenforceable. In determining the constitutionality of a legislative enactment, we have certain well established and fundamental rules to guide us which have been adhered to throughout the history of this Court. Unless expressly, or by implication, the Legislature is prevented from doing so under our Constitution, it has the power to enact the written laws of the State and to declare its policy. We have nothing to do with legislative policy. All legislative acts are presumed to be constitutional and we must so hold unless clearly incompatible, and at variance, with the Constitution. All doubts on the question of the constitutionality must be resolved in favor of the constitutionality of the act. The rule is elementary that every reasonable construction must be resorted to in order to preserve the constitutionality of the act. Bush v. Martineau, 174 Ark. 214, 295 S. W. 9. It will be noted that Art. 19, § 15 of our Constitution makes no provision for any specific official to let the contracts for public printing and other services covered thereby, but specifically provides that they shall be performed under contract with the lowest responsible bidder “under such regulations as shall be prescribed by law,” and that all such contracts shall be subject to the approval of the Governor, Auditor and Treasurer of the State. By Art. 7, § 17 of Act 41, supra, the General Assembly has created the position of Director of Finance and Administration and assigned to him all powers and duties for the superintending, letting and awarding of all public printing contracts, subject always to the approval of the Governor, Auditor and Treasurer of the State. The Act leaves no latitude for discretion or arbitrary action on the part of the Director in the actual letting of the contracts. All steps in the letting are thoroughly covered and controlled by Act 41, and, as I view it, actually amounts to no more than a formal ministerial act on the part of the Director in performing this self executing function in the name of the State. In such circumstances, we must indulge in the presumption that this Director, acting for the State of Arkansas, will perform the duties imposed upon him without fear or favor. The majority say that the holding of this court in Ellison v. Oliver, 147 Ark. 252, 227 S. W. 586, has settled the question here against appellants ’ contention that the Act in question is constitutional. I did not so construe that holding. As I construe that opinion, it was the Court’s intention there to answer the argument in support of the constitutionality of the 1889 Act. That 1889 Act amended a previous act so as to make the Governor, Secretary of State and Auditor, commissioners to superintend the letting of all public contracts for the purposes set forth in Art. 19, § 15 of the Constitution, but made no provision for the approval of the letting of such contracts by the Governor, Auditor and Treasurer of the State, as provided by Art. 19, § 15 of the Constitution. The act did not provide that the public printing contracts also be approved by the State Treasurer, and in the Ellison v. Oliver case, the Treasurer was not consulted and did not approve the printing contracts in question. The question that then arose was whether it was the intention of the constitutional provision, supra, to require the approval of the Governor, Auditor and Treasurer collectively, or whether it was the intention to obtain the approval of each separately. I do not think that it was the intention of this Court in the above case to hold or to imply that some other officer or officers other than the Governor, Auditor or Treasurer should let the contracts. This seems apparent from the following-language used: “So here, if the framers of the Constitution had given the Governor, Auditor and Treasurer the power to make or let contracts for the public printing, the nature of the act to be performed would have required them to act jointly. The framers of the Constitution, however, intended that contracts for the public printing should be let by another officer or officers, but that they should be subject to the approval of the Governor, Auditor and Treasurer. The word ‘approval’ means that the contracts should receive the official sanction of -the officers named, and that this should be given separately. Because their approval is necessary under the Constitution, we must reach the conclusion that their action is designed to be a check upon the action of the board. Each of the officers named is fitted by reason of the duties of his office to pass judgment upon the action of the board. The contract when made can be passed from one to the other for his approval in order that he may give the public the benefit of his judgment and official sanction. It is in the nature of a veto power, and each of the officers can withhold his approval and thus veto the contract.” The majority appear to rest heavily on a paragraph taken from the concurring (not the majority) opinion of Justice Frank G. Smith in the above ease and point out that “it was recognized that the officer who had to approve the contract should not be interested in the letting of the contract.” Certain language from that concurring opinion (omitting parts) is set forth. A full quote of what Judge Smith said is as follows: “I concur in the holding that the Treasurer could not be left off the board while the Governor and Auditor were made members thereof. Practically speaking, officers would'be expected to approve a contract which they had let. So that, if the Governor and Auditor were made members of the board to let the contract, the Treasurer should also have been made a member, otherwise the two officers who assist in letting the contract might become committed to its approval before the matter was taken up with the Treasurer, as the Constitution evidently contemplated. “But I perceive no reason why the three State officers might not be authorized to let the contract as well as to approve it if they were all three put on the board. Whatever might be said of the policy of legislation of that character, I see no constitutional objection to it. “The Constitution contains no inhibition to that effect, the only provision being that ‘no member or officer of any department of the government shall in any manner be interested in such contracts, and all such contracts shall be subject to the approval of the Governor, Auditor and Treasurer.’ “The approval of the contract by these officers was the thing desired, and that would be obtained i'f they were made members of the board which lets the contract in the first instance.” This language speaks for itself, and I fail to see how any comfort can be derived by the majority from it. Under Act 41 of 1953, as has been pointed out, the separate approval of the constitutional officers named, —Governor, Auditor and Treasurer, — of the contracts prepared and let by the Director must be had. A majority was not sufficient. The approval of all these constitutional officers was required. I cannot agree that because the Legislature provided that the Governor appoint a Director to perform duties in effect ministerial, it would require us to strike down the legislation as unconstitutional on the theory that such appointee might be influenced or controlled by the Governor. It is interesting to note that the majority opinion points out that Art. 3, § 2 of the 1953 Act provides “that the Director take an oath: Bnt we find nothing in the Act that requires his appointment to be confirmed by the Senate. He was not so confirmed.” The clear implication being that had the Senate confirmed the Governor’s appointee (for Director) then we would uphold the constitutionality of the section challenged. Just how this alleg*ed additional safeguard would have prevented any influence being exerted by the Governor over the Director (had the Governor been so inclined) is not made clear.